Citation Nr: 0403257	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  00-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a stab wound 
and a gunshot wound (GSW) to the abdomen.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO), which determined that new and material evidence 
to reopen the veteran's claim for service connection for 
residuals of a stab wound and GSW to the abdomen had not been 
received.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2. By a rating action dated in June 1972, the RO denied 
service connection for residuals of a stab wound and a GSW to 
the abdomen because the disabilities were a result of the 
veteran's own willful misconduct and not service related.  
The veteran was notified of that decision in August 1972.  

3.  The veteran did not timely appeal that determination, and 
it became final.  

4.  Evidence added to the record since the June 1972 
decision, submitted in connection with the claim to reopen, 
is not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1972 decision, which denied service 
connection for residuals of a stab wound and GSW to the 
abdomen is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302 (2003).

2.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a stab wound and a GSW to the 
abdomen.  38 U.S.C.A. §§ 5103, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2003); 3.156(a) (2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In Pelegrini it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In the current case, the claim had been filed, and 
initial adjudication had taken place before the VCAA was 
enacted.  Thus, preadjudication notice was not provided nor 
was it possible.  The Court decision did not contain a remedy 
under such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions, to the 
extent applicable, have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  38 
U.S.C.A. § 5100 et. seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (currently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
veteran, after reviewing the record, the Board is satisfied 
that all appropriate notice and development has been 
accomplished.  The VCAA letter dated April 2001, informed the 
veteran of what evidence he was required to obtain and which 
evidence VA would seek to obtain, as required by section 
5103(a), as amended by the VCAA, and by § 3.159(b), as 
amended by 66 Fed. Reg. at 45,630.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the VCAA letter, the RO notified the veteran of the 
information and evidence needed to establish the claim for 
service connection; and requested that the veteran provide 
information, and, if necessary, authorization, to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.  Although the veteran was 
given 60 days to respond with the information, on December 
16th, 2003, the President signed H.R. 2297, Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), which stated that "nothing shall be construed to 
establish a duty on the part of the Secretary to identify or 
readjudicate any claim that is not submitted during the one-
year period under 38 U.S.C.A. 5103A or has been the subject 
of a timely appeal to the Board of Veterans' Appeals or the 
United States Court of Appeals for Veterans Claims."  This 
change was effective as of November 9, 2000.

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  Furthermore, the veteran in 
a March 2001 correspondence stated that he did not have any 
additional information to submit and waived the 60-day due 
process period.  As this evidence provides a sufficient basis 
upon which to evaluate the claim, VA's duty to assist has 
been met.  See 38 U.S.C.A. § 5103A.  It is emphasized that, 
to the extent all notice did not precede adjudication, there 
is no efficient remedy, and there is no harm to the 
appellant.  Thus there is no prejudice to proceeding.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in (38 
U.S.C.A. § 5108)."  38 U.S.C.A. § 5103A(f) (West 2003).  
Therefore, the recent change to the law has not modified the 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.  
Thus, it is necessary that the case be adjudicated initially 
on the issue of whether new and material evidence is of 
record to reopen the claims.  If it is determined that such 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  Elkins v. 
West, 12 Vet. App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2003).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability due to 
injury or disease, which was incurred in or aggravated by 
active service, in the line of duty and not the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.

An injury or disease incurred during active service will be 
deemed to have been incurred in line of duty when the person, 
at the time the injury was suffered or disease contracted, 
was in active service, whether on active duty or authorized 
leave, unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
A service department finding that injury or disease was in 
the line of duty will be binding on the VA unless it is 
patently inconsistent with the requirements of laws 
administered by the VA.  38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).  

Service connection for residuals of a stab wound and GSW to 
the abdomen was denied by the RO in a June 1972 rating 
action.  At that time, the evidence consisted of private 
hospital records, which showed that the veteran was admitted 
in October 1971, while on authorized leave from the Army, for 
a self-inflicted stab wound to the upper abdomen.  The 
veteran was seen again in November 1971 after sustaining a 
self-inflicted gunshot wound to the lower abdomen in another 
apparent suicide attempt.  The diagnoses included gunshot 
wound of the abdomen and nerve root damage, L4, right, 
secondary to gunshot wound.  Service medical records, 
including the January 1972 physical evaluation board report 
listed diagnoses of depressive reaction, neurotic symptoms; 
severe, incomplete, paralysis of the right external popliteal 
nerve; and severe, incomplete paralysis of the right 
posterior tibial nerve.  It was determined that the veteran 
was unfit for further military duty and was separated from 
active service.  Also of record at this time, was a May 1972 
administrative decision, which determined that the self-
inflicted injuries sustained by the veteran in October 1971, 
and November 1971, were not suffered in the line of duty but 
were a result of the veteran's own misconduct.  By rating 
action of June 1972, service connection was granted for 
depressive reaction, with a noncompensable rating assigned.

In June 1999, the veteran filed an application to reopen the 
previously denied claim of service connection for residuals 
of a stab wound and a GSW to the abdomen.  Evidence received 
since the 1972 RO decision includes numerous VA hospital 
records pertaining to the veteran's treatment for alcohol 
abuse.  Additional evidence includes April 1999 VA medical 
records, which show that the veteran was seen for an 
evaluation of a right foot drop.  A diagnostic assessment of 
status post spinal cord injury with right peroneal nerve 
injury was noted.  The veteran received an ankle foot 
orthotic device secondary to residual right foot drop.  VA 
radiology records during this time noted degenerative disc 
disease at L5-S1 and mild hypertrophic changes.  VA records 
dated from February 2000, to May 2001, show that the veteran 
was treated for his right foot drop and low back pain.  
Lumbosacral nerve root injury and degenerative joint disease 
were noted.  

After reviewing the record, the Board concluded that 
additional development was indicated pursuant to the 
applicable provisions of the VCAA and 38 U.S.C.A. § 5103A.  
Accordingly, the case was sent for a separate medical 
opinion.  A copy of the opinion received has been submitted 
to the appellant and his representative.  It was indicated 
that there was no additional argument or evidence to be 
submitted.

A letter dated January 2003, from the Durham, NC Medical 
Center, in response to a request for a medical expert opinion 
regarding the veteran's claim, reported that the examiner did 
not find that there was new evidence supporting the 
contention that veteran was not able to realize the 
consequence of the self-indicted injuries sustained in 1971.  
He reported that there was no evidence of psychotic ideation 
and although the veteran may have been inebriated at the time 
of the second injury (gunshot wound), there was also evidence 
that such ideation had been present at times when the veteran 
was alcohol free.  It was the examiner's opinion that the 
self-inflicted injuries represented intentional acts, 
occurring in the context of a recent history of suicidal 
ideation in response to reality-based life events.  This 
essentially confirms the prior holding based on the medical 
evidence of record.  Thus, it is essentially cumulative and 
redundant of evidence otherwise on file.

The evidence received subsequent to the June 1972 RO decision 
is cumulative or duplicative of evidence previously of record 
as there is no showing of a nexus opinion between the 
veteran's service and his current residuals of a stab wound 
and a gunshot wound (GSW) to the abdomen.  As such, the 
evidence is not new and material evidence within the meaning 
of the applicable law.  While medical evidence submitted 
since the 1972 RO decision constitutes new evidence such is 
not material since, by itself or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  In this regard, the Board notes 
that the medical records essentially reflect that the veteran 
currently experiences residuals from the self-inflicted GSW 
incurred during service.  However, the fact that the veteran 
suffered a GSW during his period of active service with 
residual injury is not in dispute.  The 1972 RO decision 
determined that service connection for residuals of his 
injury was not warranted because the injury was not incurred 
in the line of duty but was instead due to the veteran's own 
willful misconduct.  No evidence has been submitted which 
disputes or in any way relates to the line of duty 
determination.  There is no new evidence to attribute the 
actions to service or to service connected disability.

To the extent that the veteran contends that he has a 
disability that was either incurred in or aggravated during 
service, such statements, being in effect lay speculation on 
medical issues involving the presence or etiology of a 
disability, are not probative to this claim and, therefore, 
are deemed to be not material.  See Pollard v. Brown, 6 Vet. 
App. 11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay testimony attempting to diagnose 
frostbite or arthritis in service held to not be competent 
evidence for such purpose, and thus not material); see also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).

For reasons discussed above, the Board finds that evidence 
that is both new and material has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a stab wound and a GSW to the abdomen.  
Accordingly, the application to reopen that claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of a 
stab wound and a gunshot wound (GSW) to the abdomen, and the 
appeal is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



